Cline, Judge:
This is an appeal for a reappraisement filed by the importer. The merchandise involved consists of supercalendered trimmed printing paper exported from Kuusankoski, Finland, on June 13, 1938, invoiced at $4.10, United States currency, per 100 pounds. The paper was entered at the same unit value, less charges for consular fee, insurance, inland freight, ocean freight, and forwarding charges. The merchandise was appraised on the export value at $4.10 per 100 pounds, including packing, plus 15 cents per 100 pounds for trimming four sides, but less the.charges deducted on entry.
When the case was called for trial, a representative of -the importer appeared and admitted that the price of the merchandise advanced between the time the order was placed and the time the paper was shipped and that the appraised value was the correct price for the paper at the time of shipment. He stated that he wanted to file a petition for remission of the additional duty. As no evidence was presented to overcome the presumption of correctness attaching to the appraiser's action, the appeal for reappraisement is hereby dismissed, citing Charles A. Johnson & Co. v. United States, 17 C. C. P. A. 107, T. D. 43432. Judgment will be entered in favor of the defendant.